 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10   JOSEPH EDWARD SMITH,               )   CASE NO. CV 18-10454-JLS (PJW)
                                        )
11                     Petitioner,      )   ORDER ACCEPTING FINAL REPORT AND
                                        )   ADOPTING FINDINGS, CONCLUSIONS,
12                v.                    )   AND RECOMMENDATIONS OF UNITED
                                        )   STATES MAGISTRATE JUDGE, AND
13   KEN CLARK,                         )   DENYING CERTIFICATE OF
                                        )   APPEALABILITY
14                     Respondent.      )
                                        )
15
16        Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition,
17   the records on file, and the Final Report and Recommendation of United
18   States Magistrate Judge.    No objections were filed.   The Court accepts
19   the Magistrate Judge’s Final Report and adopts it as its own findings
20   and conclusions.
21        Further, for the reasons stated in the Final Report and
22   Recommendation, the Court finds that Petitioner has not made a
23   substantial showing of the denial of a constitutional right or that
24   the court erred in its procedural ruling and, therefore, a certificate
25   of appealability is denied.     See 28 U.S.C. § 2253(c)(2); Fed. R. App.
26   P. 22(b); Miller-El
27
28
 1   v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.
 2   473, 484 (2000).
 3
 4          DATED: July 2, 2019.
 5
 6
 7                                                JOSEPHINE L. STATON
                                                  UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   C:\Users\isabelmartinez\AppData\Local\Temp\notes95E17C\Order accep r&r.wpd


                                                        2
